Case 19-50738-BLS Doc4 Filed 11/19/19 Page 1 of 2

Case 19-50738-BLS F | iz E D

2ISNOV 19 AM 9:40

THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE RK
U.S. BANKRUPTCY COURT

Iota AWARE
Re: Woodbridge Group of Companies, LLC, et al., DISTRICT OF DEL

Michael Goldberg, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest
To the estates of Woodbridge Group of Companies, LLC, et al.,

Plaintiff,
Vv.

Vicki L Wickwire, In her capacity as Trustee of the
Pauline A. Conley Irrevocable Trust, Pauline A. Conley

Defendant,

RESPONSE TO COMPLAINT FOR AVOIDANCE AND RECOVERY OF PREFERENTIAL AND
FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. && 544, 547, 548, & 550

Plaintiff has filed a complaint against the Pauline A. Conley Irrevocable Trust which no longer
exists and therefore Vicki L. Wickwire ceased to act as Trustee at the time the Trust closed and
the assets distributed according to the directions of the Trust. THEREFORE, the defendant
denies the validity of the Plaintiff claim for relief based on the aforementioned and the
following:

Background

The Pauline A. Conley Irrevocable Trust entered into an agreement with Woodbridge to loan to
Woodbridge monies for a period of one year. The check in the amount of $100,000 was mailed
to Woodbridge on July 12, 2016. According to the contract with Woodbridge the loan could be
withdrawn at the end of one year or the loan could be renewed at an increased rate of interest.
On August 17, 2016, Woodbridge Mortgage Investment Fund 3A, LLC, issued, and signed ( by
Robert Reed, Its Authorized Representative ) a Promissory Note with obligation to repay the
Loan to the Pauline A. Conley Irrevocable Trust at the end of one year unless the Trust
specifically requested to renew the loan. At the close of the contract year, on August 14, 2017,
the Pauline A. Conley Irrevocable Trust Trustee, Vicki L. Wickwire, requested that Woodbridge
return the Loaned amount to the Trust. Subsequently, the check, committing the return of the
loan owed to the Irrevocable Trust, was issued on August 14, 2017. Therefore, the business and

 

 
Case 19-50738-BLS Doc4 Filed 11/19/19 Page 2 of 2

transactions conducted by the investment firm (ie; Woodbridge ) and the Pauline A. Conley
Irrevocable Trust transpired according to regular business practices of conduct as executed in
the investment industry at large. Subsequently, Woodbridge filed for Bankruptcy on December
4, 2017, 112 days following the committing of the funds. When a check is issued and printed,
accounting software records the transaction as a payment in the general ledger bank account
and deducts the amount from the bank balance.

Subsequent Actions

On December 27, 2016, Pauline A. Conley, the Trustor of the Pauline A. Conley Irrevocable Trust
passed away, therefore, when the one year loan obligation with the Woodbridge Investment
Companies concluded in early August of 2017, the request for the return of the loan was issued
to Woodbridge. Trustee had no knowledge of any investigations or adverse actions regarding
the Woodbridge Companies. When the loan was returned to the Pauline A. Conley Irrevocable
Trust the Trustee was obligated to fulfill the directions of the Trust by distributing the assets of
the trust according to the directions of the Trustor as outlined in the Trust document. This
action was completed on October 25, 2017. Therefore, the Pauline A. Conley Irrevocable Trust
was closed and dissolved at that time and Vicki L. Wickwire no longer maintained responsibility
for managing the Trust.

Wherefore, based on the above outlined information and facts, Defendant prays for judgement
as follows:

1. For a determination that the transfer of the principle was not a preferential payment
but rather the repayment of a loan called for at the end of a contract period according
to normal investment industry practices.

2. For a determination that the interest on the loan paid over the course of the contract
was earned interest according to the regular business investment practices in the
investment industry.

3. Fora determination that a complaint against a closed and dissolved entity, ( ie; The
Pauline A. Conley Irrevocable Trust ) with no residual assets, and a resigned Trustee is
invalid and that no costs are applicable to the defendant.

Dated: November 15, 2019 Vicki L. Wickwire
Former Trustee; The Pauline A.
Conley Irrevocable Trust

 

 
